DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 through 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0207270 to Otsuka (hereinafter “Otsuka”) in view of U.S. Publication 2012/0320188 to Yamasaki et al (hereinafter “Yamasaki”).
Claim 1:  Otsuka discloses a component mounting machine (e.g. see Figs. 1 and 2) which mounts an electronic component (e.g. 4) onto a circuit substrate (e.g. 2), comprising:
a conveyance lane (e.g. 12) which conveys the circuit substrate;
a component feeder (e.g. 13) which is disposed at a position distanced from the conveyance lane and which houses the electronic component;
a suction nozzle (e.g. 16N) which picks up the electronic component from an upper face of the electronic component (e.g. ¶ [0045]);
a transfer head (e.g. 16) which supports the suction nozzle and moves the suction nozzle relative to the component feeder and the circuit substrate conveyed in the conveyance lane such that the suction nozzle picks up the electronic component supplied from the component feeder and mounts the electronic component picked up by the suction nozzle onto the circuit substrate conveyed by the conveyance lane (e.g. ¶¶ [0024], [0025]);
a fixed camera (e.g. 18) which monitors an inner portion of the component mounting machine (e.g. see Fig. 1); and
processing circuitry (e.g. 40) configured to control operations of the transfer head (e.g. flowchart in Fig. 4),
wherein the fixed camera is configured to image a range from a pickup position (e.g. 13p or upper edge of 14, in Fig. 1) at which the suction nozzle picks up the electronic component which is supplied from the component feeder (e.g. 13) to a mounting position (e.g. lower edge of 2, or mounting surface of 2, in Fig. 1) at which the electronic component is mounted onto the circuit substrate within a single image (e.g. ¶¶ [0046] to [0048]].
It is noted that Otsuka’s fixed camera (e.g. 18) is located in a boundary region that is directly between the pickup position (of 13) and the mounting position (on 2) in Figure 1.  Therefore, when it takes the image of the component in this boundary region, this is how it is configured to image in the range from the pickup position (e.g. edge of 14) to the mounting position (e.g. edge of 2).
Claim 2:  Otsuka further teaches that the fixed camera (e.g. lower 18, in Fig. 1) is disposed in the inner portion of the component mounting machine on a side more distanced from the mounting position (e.g. top portion of 2) than the pickup position in a first [vertical] direction joining the pickup position and the mounting position.  
Claim 4:  Otsuka further discloses:
a detection section (e.g. ST7 in Fig. 6, as part of 40) which detects that the component feeder (e.g. 25) is inserted into the component mounting machine,
wherein the processing circuitry (18) can detect the captured image (of the component) in a case in which the detection section detects that the component feeder is inserted into the component mounting machine.
Claim 5:  Otsuka further discloses an operation section (e.g. 41, 42, 42, etc., in Fig. 4) which is electrically connected to the processing circuitry.
Otsuka does not teach a display section [as required in each of Claims 1, 4 and 5].
Yamasaki discloses analogous art with an art-recognized equivalent component mounting machine (see Fig. 1) that mounts electronic components (e.g. P) onto a circuit substrate (e.g. S) with the use of several fixed and external cameras (e.g. 6, 12, 14). Yamasaki discloses processing circuitry (in Fig. 5) that includes a display section (e.g. 28) configured to display a captured image of the fixed camera based on operation, which allows an operator or user the benefit of seeing this operation in the display section (e.g. ¶ [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuity of Otsuka by adding a display section, as taught by Yamasaki, to allow users and operators to see captured images from the fixed camera as part of the operations (e.g. feeding, transferring, mounting, etc.) of the component mounting machine.
Claim 3:  Otsuka further discloses that the processing circuitry includes a determination section (e.g. 40a) which determines whether the component mounting machine is operating correctly and stores the captured images of the fixed camera;
wherein the fixed camera captures an image every predetermined period while the determination section determines that the component mounting machine is operating correctly, whereas, in a case in which the determination section determines that an abnormality occurs in the component mounting machine, stops storing the captured images (e.g. after mounting) which are captured by the fixed camera thereafter (e.g. ¶¶ [0046]-[0048]).
Otsuka does not teach a memory section which stores the captured images of the fixed camera [as required in Claim 3].
In addition to the display section as part of the component mounting machine, Yamasaki further discloses a memory section (e.g. 21, 23, in Fig. 5) which stores operational data and captured images of the fixed camera (e.g. ¶¶ [0033], [0043).  The memory section can capture an image every predetermined period while a determination section (e.g. 27) determines that the component mounting machine is operating correctly, whereas, in a case in which the determination section determines that an abnormality occurs (e.g. component not being on suction nozzle) in the component mounting machine, stops storing the captured images (e.g. after mounting) which are captured by the fixed camera thereafter (e.g. ¶ [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuitry of Otsuka by adding a memory section, as taught by Yamasaki, to provide the component mounting machine with a means to store the operational data as well as the captured images from the fixed camera.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Yamasaki, as applied to Claims 1 and 3 above, and further in view of U.S. Publication 2007/0208449 to Konrath et al (hereinafter “Konrath”).
Otsuka, as modified by Yamasaki, disclose the claimed component mounting system as relied upon above in Claims 1 and 3.
The modified Otsuka machine does not teach an external camera.
Konrath disclose analogous art with an art-recognized equivalent component mounting machine (in Fig. 1).  The mounting machine includes an external camera (e.g. 20) which is attached to the component mounting machine and images a user working area (e.g. at 25), which is outside of the component mounting machine (at location 8), every predetermined period, to inspect components before they are picked up and mounted (e.g. ¶ [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified machine and processing circuitry of Otsuka by adding an external camera, as taught by Konrath, to allow components to be inspected before being picked up.
Furthermore, it would have obvious that the memory section in the modified Otsuka machine would be able to store images captured by the additional external camera, being that the memory section taught by Yamasaki store images captured from both fixed and external cameras.

Response to Arguments
Applicant’s arguments with respect to at least Claim 1 [page 6 of submission] have been fully considered, but are now moot because the new grounds of rejection above does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Or at least, the feature of “wherein the fixed camera…within a single image” (lines 16-19 of Claim 1) is now met by Otsuka, as explained in the above rejection.
It is noted that with respect to this feature of “wherein the fixed camera…within a single image” (lines 16-19 of Claim 1), if applicant was to amend this recitation by incorporating language from ¶ [0020] of the specification, e.g. the fixed camera is disposed such that the pickup position is positioned between the mounting position and fixed camera, as part of taking the single image, this would appear to define over the prior art.  The examiner invites the applicant to discuss such an amendment in a telephone interview.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896